DETAILED ACTION
This is the first Office action on the merits and is responsive to the papers filed 03/29/2021.  Claims 1-6 are currently pending and examined below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The recitation “suitable depression amount” is unclear.  It is unclear because “suitable” is subjective, and one of ordinary skill in the art would not be able to reasonably appraise at what degree is considered “suitable”.  The scope of the invention is thus indefinite. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because 
Step 1: the claimed invention is directed to a display control device.  The claims fall within at least one of the four categories of patent eligible subject matter.
Step 2A - Prong 1: Claim 1 recites the limitation of calculating an amount of accelerator depression or a range of the amount of accelerator depression required for making a following distance between a preceding vehicle and an ego vehicle a predetermined target following distance, as a suitable depression amount or a range of the suitable depression amount, based on the following distance.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by a display control device”.  That is, other than reciting “by a display control device” nothing in the claim precludes the step from practically being performed in the mind.  For example, other than “by a display control device” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by “a display control device” does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process.    
Step 2A - Prong 2: Claim 1 recites the additional element of acquiring a current amount of accelerator depression; displaying the current amount of accelerator depression and the suitable depression amount or the range of the suitable depression amount at a display device able to be viewed by a driver; and not changing a display position of the display of the suitable depression amount or the range of the suitable depression amount, even if the following distance changes and thus the suitable depression amount or the range of the suitable depression amount changes. The steps recited are at a high level of generality, therefore acting as a generic computer to perform the abstract idea.  The display control device is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitation is no more than mere instruction to apply the exception using a computer (a display control device).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.
Claims 2-6 do not contain limitations that render them subject matter eligible under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action.

Regarding independent claim 1, closest prior art Sakaguchi (US 20160251015 A1) fails to teach the claimed invention.

Sakaguchi discloses:
A display control device (ECU 50, TCU 60, MCU 70; Fig. 1) having a processor (ECU 50, TCU 60, MCU 70 executes functions of display control modules 136; Figs. 1 and 5, [0095]), the processor being configured to:
acquire a current amount of accelerator depression (the amount of the accelerator operation, i.e. accelerator opening ratio, by a driver; [0039], [0071]-[0075]);
calculate an amount of accelerator depression or a range of the amount of accelerator depression (effectiveness ratio indicating the proportion of the amount of the accelerator operation by the driver to be reflected on drive control; [0039], [0071]-[0075]) required for making a following distance between a preceding vehicle and an ego vehicle a predetermined target following distance, as a suitable depression amount or a range of the suitable depression amount, based on the following distance (sets effectiveness ratio on the basis of an inter-vehicle distance difference Ddiff in a manner that the effectiveness ratio weakly increases, the effectiveness ratio indicates the proportion of the amount of the accelerator operation by the driver to be reflected on drive control; [0071]-[0075]);
display the current amount of accelerator depression and the suitable depression amount or the range of the suitable depression amount at a display device able to be viewed by a driver (displays accelerator opening ratio and effectiveness ratio; Fig. 8).

Sakaguchi does not explicitly disclose:
not change a display position of the display of the suitable depression amount or the range of the suitable depression amount, even if the following distance changes and thus the suitable depression amount or the range of the suitable depression amount changes.

Therefore, claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Okuji et al. (US 11320292 B2) discloses a display device indicating accelerator opening degree.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665